IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 326 Common Pleas
                                           :
APPOINTMENT OF ADMINISTRATIVE              : Judicial Classification Docket
JUDGE OF THE FAMILY COURT                  :
DIVISION OF THE FIRST JUDICIAL             :
DISTRICT OF PENNSYLVANIA                   :
                                           :
                                           :
                                           :
                                           :


                                        ORDER


PER CURIAM
         AND NOW, this 3rd day of November, 2014, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Margaret Theresa Murphy is hereby appointed as

Administrative Judge of the Family Court Division of the First Judicial District of

Pennsylvania for a period of three years or at the pleasure of the Court, effective

December 1, 2014. It is further ordered that Judge Murphy shall continue with her

current assignment as Supervising Judge, Domestic Relations, in the Family Court

Division of the First Judicial District of Pennsylvania to the extent feasible and so long

as that assignment does not interfere with her administrative duties.